821 P.2d 440 (1991)
110 Or.App. 144
In the Matter of the Guardianship of the Person and Conservatorship of the Estate of Lola Fern Story, a Protected Person.
Christopher D. MECCA, Guardian and Conservator of the Estate of Lola Fern Story, and Pat Pirillo, Respondents,
v.
Barbara Ann STORY, Appellant.
82-174-P; CA A67321.
Court of Appeals of Oregon.
Submitted on Record and Brief November 1, 1991.
Decided December 4, 1991.
*441 Dan Wolke, Grants Pass, filed the brief for appellant.
No appearance for respondents.
Before WARREN, P.J., and RIGGS and EDMONDS, JJ.
PER CURIAM.
Appellant, daughter of the protected person, challenges a circuit court order authorizing the protected person's guardian and conservator to pay a live-in care giver a salary of $1200 per month, plus room and board. The order allows up to $200 of the salary to be deducted from that to pay for the services of a respite care giver. It also authorizes the conservator to deposit up to $600 per month in the protected person's personal checking account for household expenses, personal care items, clothing, medicine and the like. We review de novo and modify the order. Because the salary authorized for the live-in care giver is well above the range for comparable services in the Josephine County area, we reduce the salary to $800 per month. In addition, the conservator is authorized to spend up to $200 per month for respite care, but that amount is not to be deducted from the live-in care giver's salary. We affirm all other aspects of the circuit court's order.
Order modified to reduce live-in care giver's salary to $800 per month and to allow conservator to expend up to $200 per month for respite care giver; otherwise affirmed.